Judge Owsley
delivered the opinion of the court.*
It not having been shewn, that either the appellees, or those through whom they claim, were ever, in any otherwise than by obtaining a patent from the commonwealth, seized of the land in contest, according to the case of Taylor against Steel’s heirs, decided at this term, the court below acted correctly in refusing to instruct the jury, that the adverse possession of the ancestor of the appellants for upwards of five years, and the descent to his heirs, tolled the appellees’ right of entry.
The judgment of that court must, consequently, be affirmed with cost.

 Absent, Cuief Justice Boíia